A bus line was operated by four Westenhov-ens and one Louis Kretz in and out of the city of Toledo. On Sept. 13, 1923, Carl Westen-hoven filed with the Public Utilities Commission, an affidavit in the name of Westenhoven Bros, operating the River Road Bus Line. The Commission made an order to Carl to operate the Bus Line and he, thinking that new schedules were to be filed, filed them in his own name. Operation continued until March 1924, when the busses were repossessed by the mortgage under terms of the chattel mortgage. At the same time insurance covering, the busses was cancelled for non-payment of premiums. In August, Carl began to operate the route again, with two_ new busses, and sent to Columbus a new insurance policy covering the equipment.
Complaint was made to the Commission that Carl had no insurance on file, and by two former partners that Carl fraudulently applied for a certificate in his own name; and the partnership did not include a brother, Lawrence, because a minor. The Commission, on *157hearing found that a partnership consisting of Carl and Lawrence never existed; and the certificate which had been issued to Carl was revoked. The Commission overruled applications for a new hearing, and Westenhoven took the case to the Supreme Court contending:
Attorneys—Hackett and Lynch, Toledo, for Westenhoven; C. C. Crabbe and J. W. Bricker, Columbus, for Commission.
1. That the withdrawal of one or more members from a partnership did not destroy the entity or property thereof.
2. That a minor may be a member of a partnership in Ohio, his contract being voidable at his option and not void.